Citation Nr: 0310792	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  01-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for residuals of a back 
injury, including buttock muscle atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
December 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from and August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied entitlement to 
service connection for hearing loss and low back disability.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Hearing loss is first shown many years after active 
military service and is not related by any competent evidence 
to any incident, injury or disease of active service.

3.  Low back disability with buttock muscle atrophy is first 
shown many years after active military service and is not 
related by any competent evidence to any incident, injury or 
disease of active service.




CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred or aggravated in 
active military service, nor it may be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).

2.  Low back disability with buttock muscle atrophy was not 
incurred or aggravated in active military service, nor may it 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

A review of the claims folder reveals that the RO informed 
the appellant and representative of the evidence necessary to 
substantiate his pending claims in correspondence posted in 
March 2000, the rating decision on appeal in August 2000, and 
statements of the case issued in November 2000, August 2001, 
and January 2003.  The veteran and representative were 
informed of the duties to assist and notified of the 
provisions of the VCAA.  The veteran availed himself of the 
opportunity of presenting lay testimony and the evidence 
necessary to support his claim was discussed during a 
personal hearing conducted the RO in November 2001.

The RO offered to assist the veteran in collecting any 
evidence he might identify.  The veteran himself submitted 
statements from lay persons and health care personnel in 
support of his claim.  The veteran identified certain private 
medical records and provided releases, and the RO collected 
all evidence which was available.  Several attempts to obtain 
evidence were unsuccessful, including records from the 1940s 
from an Army Medical Center in Frankfurt, Germany, records 
from 1961-2 from the Gulfport Memorial Hospital, and records 
from 1953 from the Touro Infirmary and the veteran was 
informed of this fact.  All known and available evidence has 
been collected for review and there is no evidence on file 
nor is there any argument from the veteran that there remains 
any evidence which has not been collected for review by the 
VA.  The Board finds that the appellant has been advised of 
the evidence he must submit any evidence VA will collect on 
his behalf.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
The duties to assist and notify under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.   

The Board considered referring this case for medical opinions 
in accordance with 38 U.S.C.A. § 5103A (d)(2); however, while 
the veteran's current diagnoses of bilateral hearing loss and 
low back disability with buttock muscle atrophy is well 
established, these clinical diagnoses are first made many 
years after active military service and are in no way related 
by any competent evidence to any incident, injury or disease 
of active service.  There is a complete absence of clinical 
evidence which in any way "indicates that the disability or 
symptoms may be associated with the [veteran's] active 
military . . . service."  Id at 5103A (d)(2)(B).  As 
discussed in more detail below, the currently claimed 
disabilities are first shown many years after active military 
service and there is a significant absence of objective 
evidence of chronicity or signs of any symptoms or diagnoses 
of these disabilities for many years after service.  
Requesting a medical opinion under the circumstances would 
result in an opinion which was largely speculative.  
Accordingly, the Board did not refer this case for the 
production of such opinion.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for sensorineural hearing loss or arthritis 
which is shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307. 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107(b).

Facts:  The veteran had 16 months of active service from 
August 1945 to December 1946.  The veteran's enlisted record 
and report of separation indicated no combat service.  The 
service medical records on file fail to document any hearing 
loss disability or low back injury or associated buttock 
muscle atrophy.  Hearing was noted to be normal during 
physical examinations performed in June and August 1945.  The 
physical examination for service separation in December 1946 
noted that hearing was normal, and there was no notation of a 
musculoskeletal defect of the low back or buttocks.  The only 
significant injury noted by the veteran at separation was to 
the fourth left finger in 1945. 

The earliest post-service medical record is a report of VA 
hospitalization in Biloxi, Mississippi, in August 1947 for 
acute pyelonephritis, an acute bacterial kidney disease.  An 
IV pyelogram revealed double pelves in the right kidney and 
hydronephrosis.  During this hospitalization, the veteran 
reported an injury to his back while in service and he was 
provided X-rays and an orthopedic consultation and this 
resulted in a finding of only a "round back due to posture, 
mild."  At discharge, pyelonephritis was noted as treated 
and improved, hydronephrosis was noted as congenital, and the 
veteran's round back due to posture, mild, was noted as 
untreated and unchanged.  

In November 1947, the RO issued a rating decision that denied 
service connection for hydronephrosis and for a round back as 
constitutional or developmental abnormalities and the veteran 
was notified of this decision and he did not appeal.

In March 2002, the veteran filed the claims giving rise to 
the current appeal, in March 2002.  The veteran was then age 
72, and this claim was received 53 years after the veteran 
was separated from active military service.  

A report of private X-ray study from July 1996 noted a 
narrowed L5-S1 disc space, multiple surgical clips in the 
pelvis bilaterally, multiple surgical clips in the soft 
tissues of the lower area of the right leg, and mild 
degenerative changes of both hips.  

Reports of the veteran's outpatient treatment by a private 
orthopedic doctor indicate treatment for cervical and lumbar 
disc degeneration and impingement syndrome of a shoulder from 
July 1998 to July 1999.

In April 2000, a private doctor wrote that the veteran had 
high frequency hearing loss which was "consistent with noise 
trauma such as gunfire."  That same month, another private 
physician wrote a note indicating that the veteran had 
degenerative spine and disc disease and atrophy of the lumbar 
paraspinous muscles, and indicated that the veteran had told 
him that he first injured his back during service.  

A VA audiometric examination report from June 2000 recorded 
bilateral mild and high frequency sensorineural hearing loss 
with bilateral subjective tinnitus of unknown etiology.

In March 2001, a private chiropractor wrote that he had first 
seen the veteran in January 1997 for lumbar pain.  The 
chiropractor reported that his findings were consistent with 
a chronic disc injury at L5-S1.  Periodic treatment notes 
documented that in early January 1997, the veteran had severe 
low back pain "that started 1/25/97, after getting up out of 
a chair."  These records also note that the veteran reported 
to the chiropractor that he had injured his low back some 25 
years earlier.  

In July 2001, a private chiropractor wrote that the veteran 
had been his patient in his chiropractic clinic from late 
1969 or early 1970 until his retirement in 1989.  During 
those years, this chiropractor recalled seeing the veteran 
three to four times per year, and that the veteran's chief 
complaint was acute lumbar pain "of many years, related to 
trauma."  His diagnosis during this time was acute recurrent 
lumbar strain with muscle spasm.  

Although an initial request for records from a private 
audiological clinic in Florence, Alabama, (Studio 124) 
resulted in a response that there was no records of the 
veteran's treatment there, the veteran later submitted a May 
1989 letter which documented that the veteran was initially 
seen for audiological evaluation with that clinic in March 
1988.  At that time, testing revealed severe sensorineural 
high frequency hearing loss in both ears, with a borderline 
to mild hearing loss in the low frequencies for each ear.  
The remainder of this letter documented continuing care and 
treatment and adjustment of hearing aids.  

In October 2001, an individual wrote that he worked with the 
veteran at Kaiser Aluminum Corporation in the early 1950s, 
and that it was his opinion that the veteran had a serious 
back problem, and that the veteran had a hearing problem.  He 
was not aware of the origin of the veteran's problems but was 
"certain it did not happen at Kaiser."

In November 2001, another individual wrote a statement 
indicating that he had known the veteran for most of his life 
and, at some time in the early 1960s, the veteran was 
teaching children how to play kickball when he kicked the 
ball and collapsed with severe low back pain.  He reported 
that the veteran was taken to the Gulfport Memorial Hospital 
and fitted with a back brace.  This individual also stated 
that the veteran had told him that he had injured his back 
during service in the Army.  This individual also reported 
that the veteran had worn hearing aids on occasion as far 
back as the 1970s.

In November 2001, the veteran testified at a personal hearing 
at the RO.  He reported that during basic training in 
service, he shot at the rifle range and helped others learn 
to shoot for a period of time without wearing ear protection.  
He said that this caused ringing of his ears and a hearing 
loss which had continued ever since.  He said he did not 
report to a doctor or report this to a superior at the time.  
He also discussed post-service employment inspecting welding 
in a shipyard and later working at Kaiser Aluminum.  It was 
indicated that he initially sought treatment for hearing loss 
in the 1970s. He reported that while stationed overseas in 
Germany during service he was run over by an exercise wheel 
in a gymnasium which he believed injured his back and caused 
muscle atrophy in the buttocks area.  He said this resulted 
in immediate pain in the area of the injury which had lasted 
since that time.  He said he did not receive treatment for 
this but was simply taken back to his barracks.  He said he 
later did seek treatment for this injury in a service 
hospital in Germany and that he was examined and given pain 
pills and some antibiotics.  He reported that he was treated 
or hospitalized in 1952 or 1953 where he was fitted with a 
back brace.  He also recounted injuring himself in 1962 while 
playing in a sporting event.  He disputed the findings from 
VA treatment for kidney problems in 1947 of a rounded 
congenital spine.  

Analysis:  The preponderance of the evidence on file is 
against an award of service connection for hearing loss 
disability related to active military service.  Three reports 
of examination during service indicate that the veteran's 
hearing was normal.  Although it is clear that testing during 
service in the 1940s did not include modern audiometric 
testing, nonetheless, reports of examination during service 
and at service separation noted that the veteran's ears and 
hearing were normal.  Actual clinical evidence on file does 
not record a diagnosis of bilateral sensorineural hearing 
loss until 1988, and it is clear from that time forward that 
the veteran does have bilateral sensorineural hearing loss 
with associated tinnitus.  The veteran himself reported 
having first received treatment for hearing loss and having 
received his first hearing aids in the early 1970s, but this 
is still well over 20 years after the veteran was separated 
from service.  

Although the veteran reported immediate symptoms of ringing 
ears from acoustic trauma incurred during basic training on a 
rifle range, and although the veteran is certainly competent 
to report such immediate obvious symptoms, the veteran is not 
competent to provide a clinical opinion that hearing loss 
disability first clinically documented decades after service 
is casually attributable to such acoustic trauma decades 
earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation do not constitute 
competent medical evidence.  The service medical records 
contain no complaints, findings or diagnoses of hearing loss 
during service, the service separation examination records 
that the veteran's hearing was normal, and hearing loss 
disability first documented decades after the veteran was 
separated from service fail to include any competent clinical 
opinion relating these findings to any incident, injury or 
disease of active service, including firing on a rifle range 
in 1945.  

Although a private audiologist wrote in April 2000 that the 
veteran's current high frequency hearing loss was consistent 
with a noise trauma such as "gunfire," this opinion does 
not support a conclusion that the veteran's hearing loss 
disability is attributable to firing on the rifle range in 
1945.  Indeed, the veteran himself has reported employment 
which included some degree of noise exposure subsequent to 
service and that he participated in the shooting sports 
subsequent to service as well.  

A preponderance of the evidence of record is against the 
veteran's claim of service connection for low back 
disability, including buttock muscle atrophy, attributable to 
injury.  No such injury as described by the veteran during 
the pendency of this appeal is documented in the service 
medical records.  Attempts to obtain medical records from all 
sources, including directly from US service facilities in 
Germany were unsuccessful.  The physical examination for 
separation noted no abnormality of the veteran's back or 
buttocks and, at the time of that examination, the veteran 
himself only reported an injury involving the fourth left 
finger in 1945.  

Although the veteran has reported that he was hospitalized 
soon after service in 1947 for significant back pain, the 
actual records of the veteran's hospitalization at the VA 
Medical Center in Biloxi, Mississippi, in August 1947, 
clearly indicate that that hospitalization was principally 
for acute pyelonephritis with congenital hydronephrosis.  
Acute inflammation of the kidney certainly can result in 
painful symptoms.  Although this hospitalization was not 
principally for back injury, these records do document that 
the veteran noted a back injury during service but 
contemporaneous X-ray studies and orthopedic consultation 
resulted only in a finding of a round back due to posture, 
mild.  This condition was untreated, and unchanged during 
this hospitalization.  There were no orthopedic findings or 
report from X-ray studies consistent with prior traumatic 
injury.  

Although the veteran reports having been hospitalized for 
back problems in the early 1950s and again in the early 
1960s, no clinical records corroborating treatment for low 
back disability at these times have been located.  The 
earliest clinical records of treatment for low back problems 
were included in a letter from the veteran's retired former 
chiropractor in July 2001 who recalled first treating the 
veteran in late 1969 or early 1970 for recurrent lumbar 
strain with muscle spasm.  This treatment would have been 
some 24 or more years after the veteran was separated from 
service.  Records subsequent to this timeframe document that 
the veteran has degenerative joint and likely degenerative 
disc disease of the low back and muscle wasting of the 
buttocks.

Although the veteran is certainly competent to report his 
involvement in a traumatic event during service, and is 
certainly competent to report physical symptoms which arose 
incident to that trauma, the veteran is not competent to 
offer his own clinical opinion that low back disability with 
muscle wasting first identified decades after service is 
attributable to that trauma decades earlier.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the fact 
that private physicians may record a statement from the 
veteran of his own recollection of his medical history, 
including a statement that the veteran sustained a back 
injury during service decades earlier, the mere fact that the 
doctor recorded the veteran's statement in a medical report 
does not give greater weight or evidentiary value to the 
statement as essentially a lay statement of the veteran 
himself.  Lay statements submitted by the veteran in support 
of his claims may also provide competent evidence of signs 
and symptoms which are observable to individuals who are 
untrained in the medical field but lay persons cannot provide 
competent clinical opinions.  

Although there are no medical records of such event, the 
veteran himself and one of his lay statements indicate that 
the veteran injured his low back during a sports injury in 
the early 1960s, but such injury occurred some 14 years after 
the veteran was separated from service and is not shown to be 
related to any incident or injury of service itself.  Records 
of a private chiropractor also note that, in early January 
1997, the veteran reported severe low back pain that started 
in January 1995.  

Although the veteran has reported injuring his low back 
during service, the service medical records do not 
corroborate such injury and the physical examination for 
service separation notes no back or buttock disability and 
the veteran himself only indicated an injury of one finger 
during service.  In the year following service in 1947, 
orthopedic consultation with X-ray studies failed to reveal 
low back disability attributable to trauma or injury.  Low 
back disability with buttock muscle wasting was first 
identified decades after active military service and is not 
related to any incident, injury or disease of active military 
service by any competent clinical evidence.  


ORDER

Service connection for hearing loss is denied.

Service connection for residuals of a back injury, including 
buttock muscle atrophy, is denied.  



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

